37 F.3d 1506NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Ashok RANA, aka Rajput Sunil-Kumar, Petitioner-Appellee,v.Robert MOSCHORAK, District Director, and Immigration andNaturalization Service, Respondents-Appellants.
No. 93-56389.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Oct. 5, 1994.Decided Oct. 14, 1994.

1
Before:  FLETCHER and FERNANDEZ, Circuit Judges, and SEDWICK,* District Judge.

ORDER

2
This appeal is dismissed.  We remand to the district court with direction to vacate its Order Remanding to Board of Immigration Appeals.  The district court is directed to grant or deny the writ of habeas corpus based on the record before it.   See DeBrown v. Department of Justice, 18 F.3d 774 (9th Cir.1994).



*
 Honorable John W. Sedwick, United States District Judge for the District of Alaska, sitting by designation